Sweedler, J.
This action was instituted by plaintiff to recover from the defendants a certificate of twenty-five shares of stock, at the time of trial, of the value of seventy-five dollars. At time of trial, plaintiff was granted leave to amend complaint, so as to plead that in addition to the value of the stock plaintiff was damaged in the sum of seven hundred and fifty dollars by reason of alleged detention of same, thus making the total sued for herein eight hundred and twenty-five dollars. After trial, complaint was dismissed on the merits.
Defendant taxed costs fifty dollars, based upon the aggregate of eight hundred and twenty-five dollars, and also claimed as a disbursement forty-five dollars and fifty cents, stenographer’s fees paid for reporting testimony of the plaintiff given in his examination before trial. The costs were properly taxed (New York City Mun. Ct. Code, § 164); also the disbursement of forty-five dollars and fifty cents is proper. (Harris v. Rogers, 106 Misc. 638.)
Motion denied. Settle order on notice.